ORDER

PER CURIAM.
Appellant, Robert Steven Gibson, appeals the trial court’s order denying his motion for contempt and an order modifying a 1992 decree of dissolution with respect to child custody. We have reviewed the record and the briefs filed by the parties and find the circuit court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).